DETAILED ACTION
The communication received on 04/01/2022 is acknowledged by the Examiner.  Claims 1-7 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  in claim 1, “machine direction” should read “machine direction of the web or papermaking machine direction”.
Appropriate correction is required.

Election/Restriction
Applicant’s election without traverse of claims 1-7 in the reply filed on 04/01/2022 is acknowledged.  Claims 8-10 are canceled from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claim drawn to a sheet containing a thermoplastic resin. 

Claim Objections
Claims 1-5 are objected to because of the following informalities:  in claim 1, the limitation: “wherein the fiber body has a storage elastic modulus of 600 MPa or more at 1000C, and the fiber body has a storage elastic modulus of 400 MPa or more at 150°C.”  should read as follow ---“ wherein the fiber body includes respective storage elastic modulus of 400 MPa or 600 MPa or more at respective 150°C or 1000C.”.  In addition, respective claims 6 and 7 should be depend on claim 5.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In respective claims 1 and 5, it is unclear how the mixture of defibrated material and a thermoplastic resin are used to form a web and then heating the web to form a fiber body.  It appears that fiber body is used to make the web and not vice versa.  Appropriate correction is required.
       
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukasa OTA; US 20190232606 A1.

Regarding claim 1, OTA discloses: A fiber body forming method (as an example, para [0072], Fig. 1, web forming unit 70 is equivalent to a fiber body forming method.) comprising: defibrating a raw material containing fibers to form a defibrated material; depositing the defibrated material to form a web (Para [0071-0072], Fig. 1 discloses “a defibration processing unit 101 includes a defibrating unit 20 that obtains a material of the sheet S by refining the raw material MA, and a manufacturing unit 102 that manufactures the sheet S by processing the material obtained by the defibration processing unit 101.” And “The web forming unit 70 includes a first depositing unit 60A and a second depositing unit 60B.”); applying a liquid containing a thermoplastic resin which binds the fibers to the web; and heating the web to which the liquid is applied to form a fiber body (Para [0099] discloses “The additive to be supplied from the first additive supply unit 52A and the second additive supply unit 52B contains a resin (binder) for binding a plurality of fibers to each other. The resin contained in the additive is melted by being heated to a temperature equal to or higher than a glass transition point in the manufacturing unit 102 and binds the fibers of the material MC to each other.  The resin is, for example, a thermoplastic resin or a thermosetting resin.  Para [0141] discloses that the functional material is a liquid in which this liquid could have thermoplastic resin.), wherein the fiber body has a storage elastic modulus at a temperature (para [0117] discloses “In other words, without extremely (drastically) changing the hardness and/or elasticity of the second web W3 before and after passing through the pressurizing unit 82, it is possible to change the density or thickness of the second web W3.”).

The only difference between the claimed invention and OTA is lack of the exact values of respective 600 MPa or 400 MPa at respective temperature 100°C or 150°C as recited in the claim limitation: said the fiber body has a storage elastic modulus of 600 MPa or more at 100°C or 400 MPa or more at 150°C.  However, OTA throughout the description and related figures such as Figs. 1, 4, 9- 10 and for example, on para [0123] discloses in detail that the web is heated to a temperature that exceeds the glass transition point of the resin contained in the additive by the heating unit 89. Accordingly, the resin is melted, and the fibers derived from the material MC contained in the web are bound to each other, and the fibers and the various components contained in the additive are bound to each other. After the heating of the heating unit 89, the web becomes the sheet S bound in a state where the fibers are not easily disentangled.  Therefore, it is obvious that an average artisan could readily apply the teachings of OTA to a specific operating temperature so as to arrive the claimed invention.  Even though the value of elastic modulus of the fiber body or the web is not disclosed by OTA as recited in the claimed invention, but the product made by OTA is substantially identical to the claimed product for the reasons discussed with respect to claim 1, thus it is a well settled case law where the claimed and prior art product are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In other words, when the structure recited in OTA is substantially identical to that of the claims, the claimed properties or functions are presumed to be present.).
   
Regarding claim 2, OTA discloses all of the limitations of the base claim 1.  OTA further discloses:  wherein in the applying a liquid, the liquid is applied by an ink jet method (Fig. 9, para [0228].).

Regarding claim 4, OTA discloses all of the limitations of the base claim 1.  OTA further discloses:  wherein the thermoplastic resin has an average particle diameter of 100 nm or less in the liquid, and the content of the thermoplastic resin in the liquid is 5 to 15 percent by mass (Para [0284] discloses “The inclusions are particles or powder, and the components of the inclusions are, for example, resin particles contained in the raw material MA, colorants, such as ink and toner, or additives, such as blot preventing material or paper strength enhancing agent. The resin particle is a resin mixed for binding a plurality of fibers to each other at the time of manufacturing the raw material MA.  Even though the diameter of 100 nm or less or 5 to 15 percent by mass of the content of the thermoplastic resin in the liquid is not disclosed by OTA as recited in the claimed invention, but the product made by OTA is substantially identical to the claimed product for the reasons discussed with respect to claim 1, thus it is a well settled case law where the claimed and prior art product are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).).

Regarding claim 5, OTA discloses:  A fiber body forming method (as an example, para [0072], Fig. 1, web forming unit 70 is equivalent to a fiber body forming method.) comprising: defibrating a raw material containing fibers to form a defibrated material (Para [0071-0072], Fig. 1 discloses “a defibration processing unit 101 includes a defibrating unit 20 that obtains a material of the sheet S by refining the raw material MA, and a manufacturing unit 102 that manufactures the sheet S by processing the material obtained by the defibration processing unit 101.”); mixing the defibrated material and a thermoplastic resin which binds the fibers to form a mixture (For example, Fig. 1, mixing unit 50A, 50B and para [0070] discloses “by mixing additives with the fiberized raw material MA, according to the use, it is possible to adjust the bonding strength or whiteness of the sheet S, or to add a function of color, scent, flame retardant and the like.”); depositing the mixture to form a web (Fig. 1, para [0072] discloses “The web forming unit 70 includes a first depositing unit 60A and a second depositing unit 60B.”); and heating the web to form a fiber body, wherein the fiber body has a storage elastic modulus of 600 MPa or more at 1000C, and the fiber body has a storage elastic modulus of 400 MPa or more at 150°C (Para [0099] discloses “The additive to be supplied from the first additive supply unit 52A and the second additive supply unit 52B contains a resin (binder) for binding a plurality of fibers to each other. The resin contained in the additive is melted by being heated to a temperature equal to or higher than a glass transition point in the manufacturing unit 102 and binds the fibers of the material MC to each other.  The resin is, for example, a thermoplastic resin or a thermosetting resin.  Para [0141] discloses that the functional material is a liquid in which this liquid could have thermoplastic resin.   The difference between the claimed invention and OTA is noted in claim 1 and will not be repeated here to avoid redundancy.).

Regarding claim 6, OTA discloses all of the limitations of the base claim 5.  OTA further discloses:  wherein the thermoplastic resin has a glass transition temperature of 75°C to 120°C (Throughout the disclosure, for example, para [099] discloses “The resin contained in the additive is melted by being heated to a temperature equal to or higher than a glass transition point in the manufacturing unit 102 and binds the fibers of the material MC to each other.”  Even though the values of 75°C to 120°C of glass transition temperature is not disclosed by OTA as recited in the claimed invention, but the product made by OTA is substantially identical to the claimed product for the reasons discussed with respect to claim 1, thus it is a well settled case law where the claimed and prior art product are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).).

Regarding claim 7, OTA discloses all of the limitations of the base claim 5.  OTA further discloses:  wherein the thermoplastic resin is selected from a polyurethane and a polyester (Para [0099] discloses “The resin is, for example, a thermoplastic resin or a thermosetting resin. Specific examples thereof include AS resin, ABS resin, polypropylene, polyethylene, polyvinyl chloride, polystyrene, acrylic resin, polyester resin, polyethylene terephthalate, polyphenylene ether, polybutylene terephthalate, nylon, polyamide, polycarbonate, polyacetal, polyphenylene sulfide, polyether ether ketone, and the like. As the additive, a plurality of types of resins may be mixed with each other and used.”).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over by Tsukasa OTA; US 20190232606 A1 in view of George Chen et al. US 20190062998 A1. 

Regarding claim 3, OTA discloses all of the limitations of its base claim 1.  However, OTA does not disclose:  wherein the liquid has a viscosity of 5.0 to 10.0 mPa-s at 25°C. 

In the same field of art, Chen discloses a method of making a composite, comprising impregnating a liquid resin to a material and mixing plant cellulose, fibrillated cellulose, and an additional polymer in a suspension.  That being said, Chen discloses:  wherein the liquid has a viscosity of 5.0 to 10.0 mPa-s at 25°C (Para [0028] discloses “… impregnating the preform with a low viscosity thermosetting resin…” and para [0068], [0090].  Although Chen discloses that method is operated at room temperature, nevertheless, it does not disclose the exact value for the viscosity.  However, as noted hereinbefore, but the product made by Chen is substantially identical to the claimed product for the reasons discussed with respect to claim 1, thus it is a well settled case law where the claimed and prior art product are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).).    
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the fiber body forming method of OTA by using a low viscosity thermosetting resin as taught by Chen so as to ensure the fibers that bound together to form a web would not curl.  Similarly, one of ordinary skill in the art, upon reading Chen disclosure, would also have been motivated to apply its teaching of utilizing the low viscosity thermosetting resin at a specific value of viscosity such as 5.0 to 10.0 mPa-s at room temperature for the benefit of the claimed invention.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Takashi Ogino; (US 20070286970 A1) is directed to a recording paper used for an electrophotographic recording system or ink jet recording system image forming apparatus, and in particular to a recording paper with little curl or problems when running, such as paper winding in a fixing device in a high humidity environment, and furthermore, having a biodegradable property. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710.  The examiner can normally be reached on M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW M ESLAMI/Examiner, Art Unit 1748  

/Eric Hug/Primary Examiner, Art Unit 1748